            Case 2:19-cr-00301-GMN-DJA Document 88 Filed 06/29/20 Page 1 of 3



 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     christopher.lin@usdoj.gov
 6
     Attorneys for the United States of America
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       )
                                                     )   Case No.: 2:19-cr-00301-GMN-DJA
10                    Plaintiff,                     )
                                                     )   STIPULATION TO CONTINUE THE
11                                                   )   CHANGE OF PLEA DATE
              vs.                                    )   (First Request)
                                                     )
12   FRANK SMITH,                                    )
                                                     )
13                    Defendant.                     )
                                                     )
14

15            IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

16   Trutanich, United States Attorney, District of Nevada, CHRISTOPHER LIN, Assistant

17   United States Attorney, representing the United States of America, and LUCAS

18   GAFFNEY, Esq., counsel for defendant SMITH:

19            THAT THE CHANGE OF PLEA HEARINGS CURRENLTY SCHEDULED on

20   July 1, 2020, be continued for one week, or a date shortly thereafter when convenient for the

21   Court.

22            This stipulation is entered into for the following reasons:

23

24
           Case 2:19-cr-00301-GMN-DJA Document 88 Filed 06/29/20 Page 2 of 3



 1          1. Counsel for the defendant has a state court hearing on July 1, 2020 that will

 2   interfere with the defendant’s change of plea hearing in this case. The state court matter has

 3   been adjourned several times prior and is unlikely to able to be rescheduled.

 4          2. This continuance is not sought for the purpose of delay and only a short

 5   adjournment is requested.

 6          3. The parties agree to this continuance.

 7          4. The defendant is at liberty and agrees to this continuance.

 8             DATED this 26th day of June, 2020.

 9
                                                NICHOLAS A. TRUTANICH
10                                              United States Attorney

11
                                                /s/ Christopher Lin_____________
12                                              CHRISTOPHER LIN
                                                Assistant United States Attorney
13

14                                              /s/ Lucas Gaffney______________
                                                LUCAS GAFFNEY, ESQ.
15                                              Counsel for Defendant SMITH

16

17

18

19

20

21

22

23

24
                                                2
           Case 2:19-cr-00301-GMN-DJA Document 88 Filed 06/29/20 Page 3 of 3



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                     )
                                                   )   Case No.: 2:19-cr-00301-GMN-DJA
 4                 Plaintiff,                      )
                                                   )   ORDER TO CONTINUE THE
                                                   )   CHANGE OF PLEA DATE
 5         vs.                                     )
                                                   )
 6   FRANK SMITH,                                  )
                                                   )
 7                 Defendant.                      )
                                                   )
                                                   )
 8

 9
           Based on the stipulation of counsel, the Court finds that good cause exists to continue
10
     Defendant SMITH’s change of plea date currently set for July 1, 2020 at 11:30 a.m., to
11
     July 8, 2020 at 3:00 p.m. in Courtroom 7D before Judge Gloria M. Navarro
12

13                    29 day of June, 2020.
           DATED this ___
14

15
                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24
                                               3
